The opinion of the court was delivered by
Fort, J.
It is unnecessary to repeat the facts in this case, in view of the full and accurate discussion of them in the opinion of Vice-Chancellor Bergen, who advised the decree from which this appeal is taken. With his statement of the facts we agree, and to them refer for the details of tire case.
But upon these facts we think the complainant is entitled to a decree, not upon the ground that the donor of the mortgage in question was without independent advice at the time it is alleged she gave it to her son, the defendant, or at the time she made the formal assignment thereof to him, but because we think- the facts established by the proof raise a presumption of undue influence on the part of the defendant in procuring the alleged gift, and that, because - of that presumption, the burthen was cast upon the defendant to- show, by clear, convincing and satisfactory evidence, that the gift of the mortgage was the voluntary and intelligent act of the donor. Coffey v. Sullivan, 63 N. J. Eq. (18 Dick.) 296, 302; 20 Cyc. 1219.
In this respect he has failed to carry this burthen of proof, and therefore we think the decree below was right, and that the case is governed in its decision, by the opinion of this court in Haydock v. Haydock, 34 N. J. Eq. (7 Stew.) 570, rather than by that of Slack v. Rees, 66 N. J. Eq. (21 Dick.) 447, upon which the learned vice-chancellor who advised the decree below seems to have put it.
*749In Haydock v. Haydock, supra, Mr. Justice Reed, speaking for this court, said: “I take the rule to be settled that where a person enfeebled in mind, by disease or old age is so placed as to be likely to be subjected to the influence of another, and makes a voluntary disposition' of property in favor of that person, the courts require proof of the fact that the donor understood the nature of the act, and that it was not done through the influence of the donee. * * * The presumption against the validity of the gift is not limited to those instances where the relation of parent and child, guardian and ward, or husband and wife, exist, but in every instance where the relation between the donor and donee is one in which the latter has acquired a dominant position.”
In the case before us the facts stated by the vice-chancellor, and justly found by him, show that the donor, the mother of the defendant in this case, was an old woman, enfeebled in mind by disease or old age, or both, and under the influence of the defendant and the nurse, who were with her constantly, and practically her sole attendants.
These facts bring the case clearly within the rule laid down by Mr. Justice Reed in the case of Haydock v. Haydock, above cited.
The decree of the court of chancery is affirmed.
For affirmance—The Chief-Justice, Garrison, Eort, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vre-DENBURGH, GREEN, GRAY, DlLL-13.
For reversal—None.